                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


   In re: ROTOMI A. OWOH,
                                                       Civil Action No.: 18-cv-1 1281 (PGS)

                          Debtor


   ROTOMI A. OWOH,
                                                                MEMORANDUM AND
                                                                    ORDER
                         Appellant,

            V.


   RAVENS CREST CONDO EAST
   ASSOCIATION, et al.,

                         Appellee.


SHERIDAN, U.S.D.J.

        WHEREAS on June 29, 2018, a notice of appeal was filed from two orders of the

Bankruptcy Court dated May 15, 2018, entitled, “Order Denying Motion or Application for the

Entry of an Order to Reopen Case,” and June 12, 2018, entitled “Order Denying Motion or

Application for the Entry of an Order to Reconsider”;

        WHEREAS the appellant has not filed a designation of contents of record and statement

of issues pursuant to the provisions of Bankruptcy Rule 8009, nor has applied for an extension of

time to do so, and that the time for filing same has expired;

       WHEREAS this Court filed a notice on the docket on March 29, 2019, which indicated

that it would dismiss this action if appellant failed to file a designation of contents of record and

statement of issues within fourteen das;

       IT IS, on this ti’ day of April, 2019,
       ORDERED that the Notice of Appeal in this matter be and is hereby dismissed under

Federal Rule of Bankruptcy Procedure 8003 for failure to comply with Federal Rule of

Bankruptcy Procedure 8009.




                                                  PETER G. SHERIDAN, U.S.D.J.
